OPINION OF THE COURT
J. WILLIAM WOODSON, Circuit Judge.
The defendant was observed by Officer Kraynick driving an automobile in an abnormal manner. Defendant was stopped and given roadside tests which, in the opinion of Officer Kraynick, he failed. The defendant was then transported to the Batmobile where he was again given tests by Deputy Ambrose and given a chance to take the breath test by Deputy Ambrose which he refused. Officer Kraynick signed the Form *654 of the Department of Public Safety stating the defendant had refused the breath test offered by Officer Kraynick. The record of the case does not indicate that Officer Kraynick ever offered the defendant the breath test.
The officer failed to follow Fla. Adm. Rule 15B-3.006 and 15B-3.007. We therefore reverse the suspension of the defendant’s driving privilege.
JOHNSON, Clarence T. and ANTOON, John, JJ., concur.